THE COURT.
The only point presented upon this appeal
is as to the sufficiency of the evidence to sustain the findings and judgment of the court. Upon a careful examination of the record we find that there is a substantial conflict in the evidence in respect to those findings of which the appellant complains; and this being so, the findings of the trial court, and the judgment founded thereon, will not be disturbed upon appeal.
The judgment and order denying defendant’s motion for a new trial are affirmed.